                Case 2:19-cv-02064-EFM Document 1 Filed 02/05/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

SANDY SKEELS,                                           )
                                                        )
                   Plaintiff,                           )
                                                        )
v.                                                      )      Case No. 2:19-cv-02064
                                                        )
WALMART, INC. (Store #577),                             )
                                                        )
and                                                     )
                                                        )
WALMART ASSOCIATES, INC.,                               )
                                                        )
                   Defendants.                          )

                                DEFENDANTS’ NOTICE OF REMOVAL

           Defendants Walmart, Inc. and Walmart Associates, Inc., with full reservation of all

defenses, objections, and exceptions, including but not limited to service, jurisdiction, venue, and

statute of limitations hereby remove the above-captioned matter from the District Court of Johnson

County, Kansas, to the District Court for the District of Kansas, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. In support thereof, Defendants states the following:

      I.         THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

           1.      Plaintiff Sandy Skeels (“Plaintiff”) filed her lawsuit against Defendants in the

District Court of Johnson County, Kansas, Case No. 18CV07084, on December 27, 2018.

           2.      Defendants were served with process on January 15, 2019. Defendants have not

yet answered Plaintiff’s Petition.

           3.      As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

District Court of Johnson County, Kansas, are attached as Exhibit A.
            Case 2:19-cv-02064-EFM Document 1 Filed 02/05/19 Page 2 of 4




       4.         This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the District Court of Johnson County,

Kansas, where Plaintiff’s Petition is currently pending.

       5.         Without waiving any objection to service, this Notice of Removal is timely filed

pursuant to 28 U.S.C. § 1446(b) because the same has been filed within thirty (30) days of service

on Defendants.

       6.         Pursuant to 28 U.S.C. § 1446(d), Defendant filed written notice of this removal

with the Clerk of the District of Johnson County, Kansas, where Plaintiff’s Petition is currently

pending. A copy of this Notice of Removal and the written notice of the same have been served

upon Plaintiff.

                    II.    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.

       7.         Upon information and belief, Plaintiff is a citizen of Kansas. See Pl’s Petition,

Exhibit A, at ¶ 1.

       8.         Defendant Walmart, Inc. is a business entity organized and operating under the laws

of the State of Delaware, with its headquarters and principal place of business is Bentonville,

Arkansas.

       9.         Defendant Walmart Associates, Inc. is a business entity organized and operating

under the laws of the State of Delaware, with its headquarters and principal place of business is

Bentonville, Arkansas.

                  III.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.

       9.         When a plaintiff has not made an exact identification in his petition of an amount

in controversy, the removing defendant “must affirmatively establish jurisdiction by providing




                                                   2
          Case 2:19-cv-02064-EFM Document 1 Filed 02/05/19 Page 3 of 4




jurisdictional facts that made it possible that $75,000 was in play.” McPhail v. Deere & Co., 529

F.3d 947, 955 (10th Cir. 2008) (emphasis in original).

       10.     A removing defendant “may rely on an estimate of the potential damages from the

allegations in the complaint” to establish the requisite amount in controversy. Id. Allegations in a

complaint need not be specific or technical in nature as long as there are sufficient facts alleged to

convince the district court that recoverable damages will bear a reasonable relation to the minimum

jurisdictional floor. Cabral v. Willard, 333 F. Supp. 2d 1108, 1112 (D. Kan. 2003).

       11.     Plaintiff has alleged “serious and permanent” physical injuries, medical expenses,

discomfort, pain, suffering and “other damages” as a result of the occurrence. See Pl’s Pet, Exhibit

A.

       12.     Upon information and belief, Plaintiff’s injuries are complex and likely to place in

dispute medical and other damages in excess of $75,000 exclusive of interests and costs.

       WHEREFORE, for the foregoing reasons, Defendants Walmart Inc., and Walmart

Associates, Inc. remove this action from the District Court of Wyandotte County, Kansas to this

Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

                                               Respectfully Submitted,

                                               /s/ James R. Jarrow
                                               BAKER STERCHI COWDEN & RICE, L.L.C.
                                               James R. Jarrow             KS# 14287
                                               Kehl D. Friesen             KS Dist. Ct.# 78762
                                                            th
                                               9393 W. 110 St., Suite 500
                                               Overland Park, KS 66210
                                               (913) 451-6752
                                               Fax: (816) 472-0288
                                               E-mail: jarrow@bscr-law.com
                                               E-mail: kfriesen@bscr-law.com

                                               ATTORNEYS FOR DEFENDANTS



                                                  3
          Case 2:19-cv-02064-EFM Document 1 Filed 02/05/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was

electronically filed using the Court’s CM/ECF system on this 5th day of February, 2019, with the

Clerk of the court, and a copy was served via mail addressed to:

Gerald Gray II
G. Gray Law, LLC
104 W. 9th Street, Suite 401
Kansas City, MO 64105
ATTORNEY FOR PLAINTIFF


                                             /s/ James R. Jarrow




                                                4
